Citation Nr: 0704857	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD) has been received and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The June 2003 rating decision, in pertinent part, reopened 
the veteran's claim for entitlement to service connection for 
PTSD and denied the claim on its merits.  Regardless of the 
RO's actions, the Board is required to consider whether new 
and material evidence has been received warranting the 
reopening of the previously denied claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims). Thus, 
the issue on appeal has been characterized as shown above. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran is further 
action is required on his part.


FINDINGS OF FACT

1.  An unappealed March 1994 rating decision, in pertinent 
part, denied service connection for PTSD finding no current 
diagnosis and no confirmed in-service stressor. 

2. Evidence received since the March 1994 rating bears 
directly and substantially upon the specific matter under 
consideration. The evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1. The March 1994 rating decision that denied the claim for 
entitlement to service connection for PTSD is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 
20.1100 (2006).

2. Evidence received since the March 1994 rating decision is 
new and material, and, therefore, the claim may be reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran claims he currently has PTSD as a result of 
various in-service stressful incidents while stationed in 
Seoul, Korea.  The veteran's claim was denied in March 1994 
where the RO found no medical evidence of a current diagnosis 
of PTSD and no confirmed in-service stressors. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Here, no correspondence was received during 
the appellate period and, therefore, the March 1994 rating 
decision is final. 

At the time of the March 1994 decision, the record included 
service medical records, which included the veteran's lengthy 
medical treatment from May 1970 to July 1970 for emotional 
disturbance as well as the veteran's medical discharge due to 
"schizophrenic reaction, undifferentiated type, chronic, 
severe." The record also included post-service 
hospitalizations and treatment for various psychiatric 
conditions, to include schizophrenia and major depressive 
disorder as well as a November 1993 VA examination indicating 
diagnoses of schizophrenia, anxiety and depression.

Since March 1994, potentially relevant evidence received 
includes VA, SSA and private treatment records from the 1990s 
to 2005 and a June 2005 statement from the veteran outlining 
various in-service stressors allegedly responsible for his 
current PTSD.
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bear "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date, in June 2001.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection based on a 
lack of evidence showing a current diagnosis of PTSD and a 
lack of any verified in-service stressors. Indeed, at the 
time of the March 1994 denial, the veteran failed to provide 
any information regarding in-service stressors responsible 
for his alleged PTSD.  For evidence to be new and material in 
this matter, it would have to tend to show that the veteran 
currently has PTSD related to any verifiable in-service 
stressor. 

The VA and private treatment records do not include such 
evidence, but rather merely show continued treatment for the 
veteran's current psychiatric conditions. None of these 
records indicate a diagnosis of PTSD.

A February 1995 medical examination conducted in connection 
with the veteran's claim for SSA disability benefits, 
however, does include a provisional diagnosis of PTSD related 
to the veteran's military experiences in Korea.  
Specifically, the veteran told the examiner that he had 
flashbacks from Korea dealing with dead bodies of the enemy.

In June 2005, the veteran supplied information about various 
in-service stressful incidents during his time stationed in 
Seoul, Korea.  Specifically, he identified a time in March 
1970 where he was ordered to pick up dead civilian bodies 
"with pitch forks."  He also identified witnessing a 
friend, Mr. WR, being killed in March or April 1970 as well 
as various combat experiences during his duty as a "tank 
gunner" during the same time period. 

The new evidence shows the possibility of verifiable in-
service stressors and at least one medical opinion, albeit 
not definitive, linking a possible PTSD diagnosis to the 
veteran's military experiences in Korea.  The Board finds 
that the evidence received subsequent to March 1994 is new 
and material and serves to reopen the claim for service 
connection for PTSD.


The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Since the PTSD claim is being reopened, any 
deficiencies in notice were not prejudicial to the veteran. 

ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent only, the appeal is granted.


REMAND

As noted above, the RO denied the veteran's claim for service 
connection for PTSD on the merits.  The last Statement of the 
Case relating to the claim, however, was issued in February 
2005.  Thereafter, additional, non-duplicative evidence was 
received, to include VA outpatient treatment records, the 
veteran's statements detailing alleged in-service stressors 
responsible for his current PTSD and SSA medical records 
associated with the veteran's award of SSA disability 
benefits.  All of the received evidence is extremely relevant 
to his claim.

The veteran also submitted a waiver of local jurisdiction.  
The waiver, however, did not encompass documents subsequently 
received, specifically the SSA medical records.  The new 
evidence, as will be explained in more detail below, also 
requires additional local jurisdictional development.  If a 
SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and it is 
relevant to the issue on appeal because it shows current 
objective findings and the veteran's contentions.  There are 
no regulatory provisions for waiving review of relevant 
evidence received at and by the RO prior to transfer of 
jurisdiction to the Board.  Therefore, in accordance with 
38 C.F.R. § 19.37(a), the case is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

Additionally, the new evidence requires further development 
of the veteran's alleged in-service stressors.  In a June 
2005 statement, the veteran alleges that his PTSD is a result 
of various combat-related experiences while stationed in 
Seoul, Korea.  He alleges in March 1970, there was a massive 
killing of civilians and he was ordered to pick up the bodies 
"with pitch forks."  He states that the incident was 
reported to U.S. authorities.  He also states the incident 
led to his nervous breakdown.

Other stressors identified by the veteran included witnessing 
a friend's death, specifically Mr. WR, who was struck in the 
head sometime between March and April 1970.  He also stated 
he was exposed to enemy fire during his duties as a tank 
gunner.

The Board notes that none of these events have been 
substantiated.  The veteran's service medical records confirm 
the veteran's nervous breakdown and eventual medical 
discharge due to psychiatric conditions, but are devoid of 
any mention of these incidents.  The RO should, however, 
attempt to obtain the veteran's personnel records and unit 
records for the relevant time frame.  These stressful 
incidents may be verified by his personnel and unit records 
and therefore further attempts should be made to verify the 
reported incidents specifically employing the dates and name 
identified by him.

A SSA medical examination from February 1995 reveals a 
provisional diagnosis of PTSD, based on the veteran's 
indications that he had frequent flashbacks from Korea, 
specifically about dealing with dead bodies of the enemy. The 
examiner, Dr. Egnoski, noted the need to rule out PTSD, 
"which may be service-connected." The Board notes that 
service connection is a legal question and not a medical 
determination.  Medical opinion, however, is heavily relied 
upon in the legal determination.  Accordingly, if any of the 
veteran's claimed in-service stressful situations are 
verified, the veteran should be afforded a VA examination to 
clarify the veteran's diagnosis in light of any verified 
incident. 

The RO should also take this opportunity to obtain treatment 
records from March 2005 to the present. VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should make an attempt to 
verify the veteran's claimed stressor 
events involving the civilian deaths in 
March 1970, the death of Mr. WR in March 
or April 1970 and whether the veteran's 
unit was ever involved in combat.  
Specifically, the RO should ask the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide (1) all of the 
veteran's personnel records and (2) unit 
records for Company B, 2nd Battalion, 72nd 
Armor 2nd Infantry Division APO 96225 for 
March 1970 to April 1970 (specifically 
employing the name WR) and March 1970 to 
May 1970, to determine whether the 
alleged civilian deaths and/or combat 
situations described by the veteran 
during his duties as a "tank gunner" 
are documented. 

2. Obtain the veteran's medical records 
for psychiatric treatment from the VA 
Medical Center in Kansas City, Missouri 
from March 2005 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3. After the above is completed and if, 
and only if, information is obtained 
corroborating any of the veteran's 
alleged stressors, then schedule him for 
a VA psychiatric examination.  The RO 
must specify for the examiner the 
stressors that are established by the 
evidence of record and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor during service. 

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss 
whether the appellant meets the 
diagnostic criteria in DSM-IV for 
diagnosis of PTSD (i.e., were the 
verified in-service stressors sufficient 
to produce PTSD), and, if so, is there a 
link between the current symptoms and the 
alleged in-service stressors.  

The veteran's claims folder should be 
provided to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examination 
report should reflect that such a review 
was conducted.

4. After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  The RO 
must specifically determine whether the 
veteran engaged in combat with the enemy.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


